Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 17/13/2020. 
4.	Claims 1, 8 and 15 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 16/12/2020, 10/08/2020, 03/09/2021 and 12/29/2021 were considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claim 16 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

	Regarding Claim 16, the claim recites the limitation “wherein the maximum charge is defined”. The specification is silent about the maximum charge. ([0007] Existing machine learning tools tend to maximize classification accuracy over new data from the same source. [0370], consisting of machine learning services) that maximizes performance attributes over new data from the same source).

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

12.	Regarding claim 1, 8 and 15, the claims recite “composing a product graph based on the on the first ontology”, the limitation is unclear. Appropriate correction is required.
13.	Claim 16 recites the limitation " the maximum charge " in line 1-2.  There is insufficient antecedent basis for this limitation in the claim, also One skilled in the art could not interpret the scope of this claim because is not discussed in the specification nor has any meaning in the art. As such, this renders the claims vague and indefinite. Appropriate corrections are required.
14.	Dependent claims are rejected under 35 U.S.C. 112(b) due to their dependence on independent claim 1, 8 and 5, carrying the same deficiencies. 

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

17.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cella et al (US 20210133670 A1).  hereinafter as Cella.

18.	Regarding claim 1, Cella teaches a method for automatically creating a machine learning application bespoke to a hardware platform for use in a production environment, the method comprising: 
receiving a first input, wherein the first input identifies a location of data ([0813], “chatbot can be used to indicate the location of data”, see also [01235]); 
receiving a second input, wherein the second input describes a prediction for the machine learning application ([0363], “deploy robotic process automation, prediction, forecasting, and other resources such that the shared data schema may facilitate as capabilities and resources for the platform 604”, [0366], “In some examples, outputs and outcomes 1040 from various applications 630 may be used to facilitate automated learning and improvement of classification, prediction, or the like that is involved in a step of a process that is intended to be automated”, [0393], “a prediction-adapted neural network and the like.  As an example of hybrid adaptive intelligence systems 614, a machine learning-based artificial intelligence system may be provided for the set of demand management applications 824 and a neural network-based artificial intelligence system may be provided for the set of supply chain applications 812.”, [0394], “s examples, coordinated intelligence through a hybrid artificial intelligence capabilities may be provided to a demand planning application by a feed-forward neural network, to a demand prediction application by a machine learning system”, Fig 16, [0395], “providing a set of predictions 3070.  The management platform includes a user interface 3020 that provides, among other things, a set of adaptive intelligence systems 614.  The adaptive intelligence systems 614 provide a set of predictions 3070 through the application of artificial intelligence, such as through application of an artificial intelligence system 1160, and optionally through one or more expert systems, machine learning systems, and the like for use with a coordinated set of demand management applications 824 and supply chain applications 812 for a category of goods 3010, which may be produced and sold through the value chain.”, [0539], [0543]);
 receiving a third input, wherein the third input comprises one or more constraints for the machine learning application ([0413], [1108], [1145], [1196], [1247], constraints for the machine learning application); 
accessing a memory containing one or more ontologies of the data, wherein each ontology describes a hierarchy for one or more data sets of one or more data objects, wherein each data object exhibits one or more attributes that allows the data object to be classified into the one or more sets of data objects according to rules ([0370], [0724], [1139], [1145], [1149], [1154], [1159]); 
extracting one of more attributes of the one or more data sets to find a first ontology that correlates to the prediction for the machine learning application according to the one or more constraints ([0230], [0355], [0362] [0359], [1144], ETL (extract, transform, load) tools, [1543]); 
composing a product graph based on the on the first ontology, the one or more constraints, and one or more previous product graphs stored in the memory, wherein the product graph relates the one or more data objects to a collection of nodes and edges, wherein the edges represent links between the nodes; wherein nodes comprises a basic unit of a data structure ([0370], “The graph database (e.g., graph database architectures vpc608) may include the knowledge graph or the knowledge graph may be an example of the graph database.  In example embodiments, the knowledge graph may include ontology and connections (e.g., relationships) between the ontology of the knowledge graph.”, [0508], [1115], “data pipeline”, [1139], “a graph database that defines the ontology of the environment and the objects existing (or potentially existing) within the environment and the relationships therebetween)”); and 
storing the product graph in the memory ([0508], [1026]).  

19.	Regarding claim 2, Cella teaches the invention as claimed in claim 1 above and further teaches generating an ontology based at least in part on analyzing the attributes of the one or more data objects ([0248], [0544], [0543], [0544]), wherein the one or more attributes comprise:Page 2 of 9Appl. No. 16/892,724Attorney Docket No.: 088325-1169916 Amdt. dated July 13, 2020 Preliminary Amendmentone or more functional semantics of each service, the functional semantics include at least one of a feature selection, an outlier detection, and an explainability metric ([0341], [0353], “analyzing value chain performance, yield, return on investment, or other metrics, or others” semantic model, [0543], [0593], [0683] semantic filtering systems, [1118], [1127], [1132], [1173], [1197]); one or more preconditions and one or more effects, wherein the preconditions are conditions that exist before executing a service and the one or more effects are conditions that exist after executing the service ([0079], [0127], [0248], [0354]-[0355], [0441], [0540], [0791], [0794], [1108]); one or more parameters, wherein the one or more parameters concerned with a provenance of the service ([0366], [0415], [0423], [0764], [1093], [1275]); one or more metrics, wherein the one or more metrics comprise quality of service metrics ([0356], [0366], [1049]); and one or more indicators, wherein the one or more indicators comprise key performance indicators; and storing the ontology in the memory ([0354], [0360], [0364], key performance, [1211], [1283], [1293]).  

20.	Regarding claim 3, Cella teaches the invention as claimed in claim 2 above and further teaches wherein the quality of service metrics comprises at least one of latency metrics ([0365], [0372]), response time metrics, throughput metrics ([0540]-[0543], [1179]), reliability metrics ([0417]-[0418]), availability metrics ([0348], [0418]-[0419], [0491]), success rate metrics ([0366], [0414], [0464], [0544]), and privacy metrics ([0353]).  

21.	Regarding claim 4, Cella teaches the invention as claimed in claim 1 above and further teaches generating metadata from the one or more ontologies, wherein the metadata describes one or more concepts of the one or more ontologies from a machine learning perspective based at least in part on run-time expectations; and saving the service metadata to a memory ([0583], [0549], “concept activation vectors (TCAV)” [0683], [1098], [1118], [1137], [1144]-[1147], [1150]).  

22.	Regarding claim 5, Cella teaches the invention as claimed in claim 1 above and further teaches searching one or more services based at least in part on one or more descriptors from the one or more previous product graphs ([0455], [0457], product description); correlating the one or more descriptors with the prediction of the machine learning application ([0429], [0544], [1232], [1361], [1365]); generating a list of available services based at least in part on said correlating; and saving the list of available services in a memory ([1232], [1361], [1365], [1400], [1404]).  

23.	Regarding claim 6, Cella teaches the invention as claimed in claim 5 above and further teaches wherein the searching uses a metaheuristics approach for determining a solution ([1148]).  

24.	Regarding claim 7, Cella teaches the invention as claimed in claim 1 above and further teaches presenting the product graph on a display, the product graph including one or more metrics of a performance of the product graph ([1190], “financial performance graphs”); determining a set of compromises, wherein the set of compromises comprises a selection of the one or more constraints in view of the prediction of the machine learning application; and presenting the set of compromises on a display ([0071], [0249],  [0344], [0473], serve an analytics solution 838, an asset management solution 814, and others,[0544],  [0583], [0683], logistic solution, [1247], [1386]).

25.	Regarding claims 8-14, those claims recite a computer-program product tangibly embodied in a non- transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform the method of claims 1-7 respectively and are rejected under the same rationale.

26.	Regarding claim 15, this claim recites a system performs the method of claim 1 and is rejected under the same rationale.

27.	Regarding claim 16, Cella teaches the invention as claimed in claim 15 above and further teaches wherein the maximum charge is defined by the user accessing an interface associated with the on-premises network, the interface enabling the user to define configurations of one or more cloud-services provided by the cloud-based network ([0007] cloud-based management platform, [0017]).  

28.	Regarding claim 17, this claim recites computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including the method of claim 15 and is rejected under the same rationale as claim 15.  

29.	Regarding claim 18, Cella teaches the invention as claimed in claim 17 above and further teaches wherein the machine learning application is customized for each infrastructure hardware layer by selection of the library components ([0341], an analytics library, [0464], [1054]).  

30.	Regarding claim 19, Cella teaches the invention as claimed in claim 17 above and further teaches wherein the non-transitory computer-readable storage medium includes further instructions which, when executed on the one or more data processors, cause the one or more data processors to perform further operations comprising selecting from a plurality of pipelines for the machine learning model based upon machine learning to match the user defined requirements to automatically weight and customize a selected pipeline ([0093], [0096]-[0097], [0339], [1098], [1115]).  

31.	Regarding claim 20, Cella teaches the invention as claimed in claim 17 above and further teaches wherein the performance requirements comprise at least one of quality of service (QoS) metrics, key performance indicator (KPI) requirements, and inference queries ([0356], [0366], [1049]).

CONCLUSION
32.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Srivastrava et al (US 20200333772 A1)
Maccatney et al (US 20180349447 A1)
Deshpande et al (US 2019/279114 A1)
Mehedy et al (US 2017/277693 A1)
Anand et al (US 2004/006761 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169